Title: From Thomas Jefferson to Henry Dearborn, 30 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 30. 1802.
          
          I inclose for your consideration & to take order, a petition from the inhabitants of Cahokia, a letter from I. Darneille on behalf of those of Pioria, and a letter inclosing them from Govr. Harrison. the Poutawatamies have killed two Americans on their farms about 5. leagues above Cahokia; and altho’ the inhabitants of that place call it a declaration of war, yet from the amount of the aid they ask, it would seem as if they, as well as Govr. Harrison in his letter, viewed it rather as a breach of the peace than an act of war. the dispositions however shewn by this tribe for some time past give it a very serious aspect. the fact should be first ascertained, and the murderers peremptorily demanded, and a firm declaration made to them that unless delivered up or put to death by themselves, we shall deem it war and send a force into their country, as will be done also on any repetition of these enormities. they should be made sensible that we will do them every act of justice & friendship while they remain friends, but that if they once force us to draw the sword, exemplary vengeance will be taken. in fact, should they force us to war, it is to be considered whether we should ever cease it till the tribe be driven beyond the Missisipi as an example. these first ideas are submitted for your consideration. the whole business I presume must be committed very much to the discretion of Govr. Harrison. Can the troops they ask be furnished them? will it be a proper disposition of them? if we are forced to strike a blow what militia could be taken to our aid? can we so separate the Poutawatamies for punishment as to avoid the danger of other tribes involving themselves & us in a more general war? while such preliminary measures are taking as our present information orders proper, we should be making these enquiries in the event of more serious operations becoming necessary. every thing satisfies me that the Traders are the people who disturb our peace with the Indians, & that we can exclude them peaceably no otherwise than by an extension of our trade & underselling them. in the mean time the agents might withdraw their licenses from such individuals as are most mischievous. while we are taking measures of satisfaction against the Poutawatamies, we should repeat assurances of friendship to the other tribes.
          
          
          Mr. Clarke gives us information that the Spanish Governor of N. Orleans has given mortal offence to the great Chickasaw chief at the head of the Spanish interests & of opposition to us in that tribe: and that he resigned a pension of 500. d. & came away declaring he would now become an American. I will desire the Secretary of state to have an extract from the letter sent you, as it will be proper we should avail ourselves of the incident to cultivate the friendship of that chief.
          I send you two letters from mr Story for perusal, & to be returned. Accept my affectionate esteem & respect.
          
            Th: Jefferson
          
        